Case: 21-30202     Document: 00516323732         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-30202                            May 18, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donald Sylvester,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:04-CR-94-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Donald Sylvester, federal prisoner # 24064-265,
   appeals the denial of his motion for compassionate release, filed pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i). Sylvester contends that the district court erred
   in weighing the 18 U.S.C. § 3553(a) factors by failing to consider some


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30202       Document: 00516323732             Page: 2      Date Filed: 05/18/2022




                                        No. 21-30202


   mitigating circumstances and giving insufficient weight to others. Sylvester
   also claims that the district court abused its discretion by treating his motion
   as one brought by the Bureau of Prisons, which would implicate U.S.S.G.
   § 1B1.13, p.s., and its commentary.1
           We review the district court’s denial of a compassionate release
   motion for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). Here, the court adequately considered Sylvester’s
   claims, and the record sufficiently supports the court’s conclusion that the
   § 3553(a) factors weighed against Sylvester’s release. See Chavez-Meza v.
   United States, 138 S. Ct. 1959, 1965 (2018). His disagreement with how the
   district court balanced the § 3553(a) factors does not merit reversal. See
   Chambliss, 948 F.3d at 694.
           The district court’s judgment is AFFIRMED.




           1
              The record does not support this claim, as the district court assumed that
   Sylvester established the existence of extraordinary and compelling circumstances before
   basing its decision on the § 3553(a) factors.




                                              2